           Case 5:18-cv-00312-DAE Document 27-1 Filed 03/26/19 Page 1 of 2


From:             Millie Thompson
To:               Marlena Guajardo
Cc:               Adolfo Ruiz; Cindy Olivarri; Patrick Bernal
Subject:          Re: Castro v Olmos Park - Mtn to extend Sch Order Ddlns
Date:             Tuesday, March 26, 2019 1:47:59 PM


Yes, ma’am, you have authority to sign for me. MLT

On Tue, Mar 26, 2019 at 1:43 PM Marlena Guajardo <marlena.guajardo@rampage-sa.com>
wrote:

  Ms. Thompson:

   

  Pursuant to your conversation with Adolfo on March 20, 2018, attached herein is a Joint
  Motion to Extend Scheduling Order Deadlines and proposed Order for your review.

   

  If they meet with your approval, please sign and return.  Or, if you prefer, please advise if
  we can sign for you with permission.

   

  Thank you.  Should you have any questions, please do not hesitate to call.

   

  Marlena Guajardo

  Paralegal

  Denton Navarro Rocha Bernal & Zech

  A Professional Corporation

  2517 N. Main Avenue

  San Antonio, Texas  78212

  (210) 874-6512  Direct

  (210) 227-3243  Telephone

  (210) 225-4481  Facsimile

   

  CONFIDENTIALITY STATEMENT
                                                                                                  Exhibit
  This message is sent by a law firm and may contain information that is privileged or
                                                                                                    A
          Case 5:18-cv-00312-DAE Document 27-1 Filed 03/26/19 Page 2 of 2


     confidential. If you received this transmission in error, please notify the sender by reply e-
     mail and delete the message and any attachments.

      

      

      

--
In Resistance,

Millie L. Thompson, Attorney  
Phone: (512) 293-5800  *  Fax: (512) 682-8721
Please Note Our New Address: 1411 West Avenue, Ste. 100, Austin, Texas 78701
Privileged Attorney-Client Communication and/or Attorney Work Product
